DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 is being considered by the examiner.


Claim Objections
Claims 1, and 3, are objected to because of the following informalities:
In claim 1, Line 18-20, the term “wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set” should be changed to, “wherein the emission device comprises a screen suitable for use as a computer screen, in at least one of a mobile phone, a laptop computer, a tablet computer, on a digital camera, a navigation system and a television set”, in order to be more simply stated. 
In claim 3 Line 2-4, the term “wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set” should be changed to, “wherein the emission device comprises a screen suitable for use as a computer screen, in at least one of a mobile phone, a laptop computer, a tablet computer, on a digital camera, a navigation system and a television set”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-6, and associated dependent claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 recites the limitation “wherein the duty cycle of the emission device is less than or equal to 1/100, preferably less than or equal to 1/250” in line 1-2.  The office find the claim language “wherein the duty cycle of the emission device is less than or equal to 1/100, preferably less than or equal to 1/250” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferably since the preferences lead to confusion over the intended scope of the claim.   Also the office would like to respectfully bring to applicant`s attention that the office understands the term “preferably” as “if possible” For examination purposes the office has interpreted the limitation “wherein the duty cycle of the emission device is less than or equal to 1/100, preferably less than or equal to 1/250” to be “wherein the duty cycle of the emission device is less than or equal to 1/100”. Please see MPEP 2173.059(c) I.   

Claim 3	 recites the limitation “the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux” in line 4-7.  The office find the claim language “the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferably since the preferences lead to confusion over the intended scope of the claim.   For examination purposes the office has interpreted the limitation “the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux” to be “the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 500 000 lux”. Please see MPEP 2173.059(c) I.   

Claim 5 recites the limitation “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” in line 1-2.  The office find the claim language “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferably since the preferences lead to confusion over the intended scope of the claim.   For examination purposes the office has interpreted the limitation “wherein the system synchronizes with an externally provided clock, preferably a radio time signal” to be “wherein the system synchronizes with an externally provided clock, of a radio time signal”. Please see MPEP 2173.059(c) I.   

Claim 6 recites the limitation “the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device and preferably at least 3 times higher than the intensity of the surroundings of the emission device” in line 1-4.  The office find the claim language “the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device and preferably at least 3 times higher than the intensity of the surroundings of the emission device” rendering the claim indefinite.  It is unclear on the metes and bounds, the scope of the claim because of the term preferably since the preferences lead to confusion over the intended scope of the claim.   For examination purposes the office has interpreted the limitation “the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device and preferably at least 3 times higher than the intensity of the surroundings of the emission device” to be “the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device at least 3 times higher than the intensity of the surroundings of the emission device”. Please see MPEP 2173.059(c) I.    

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Butzloff (US 20180345034 A1), hereinafter referenced as Butzloff.

Regarding claim 1, Jones teaches system for displaying information to a user (Fig. 6a-b, #30 called a rear projection display. Col.6, Line [17-19]-Jones discloses the displays of this invention can also be rear projection displays.  Such an embodiment is shown in Figs. 6a and 6b.), comprising: an emission device (Fig. 6a-b, #31 called a projector. Col. 6, Line [19-20]) arranged to emit light so as to display information to a user (Fig. 6a-b. Col. 6, Line [19-20]-Jones discloses rear projection display #30 comprises a projector #31 which intermittently projects an image onto a two-layered screen having a front layer or half #32a and a rear layer or half #32b.), the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value (Fig. 6a-b. Col. 6, Line [22-29]-Jones discloses rear layer #32a is made of a material which scatters light forward, such as typically used for rear projection screens.  Front layer #32a is switchable between a transparent mode and a dark, light absorbing mode.  Synchronizer switch #33 synchronizes the switching of layer #32a such that it is transparent when projector #31 is projecting (Fig. 6a) and dark when projector #31 is not.), a selective viewing device (Fig. 6a-b, #32a-b called a front and rear layer screen. Col. 6, Line [20-24]) comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed (Fig. 6a-b. Col. 6, Line [20-29]), the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency (Fig. 6a-b. Col. 6, Line [20-29]-Jones discloses rear layer #32a is made of a material which scatters light forward, such as typically used for rear projection screens.  Front layer #32a is switchable between a transparent mode and a dark, light absorbing mode.  Synchronizer switch #33 synchronizes the switching of layer #32a such that it is transparent when projector #31 is projecting (Fig. 6a) and dark when projector #31 is not).), the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20 (Fig. 6a-b. Col. 4, Line [8-19]-Jones discloses generally, in the displays of this invention the image is presented to the viewer intermittently, with a duty cycle of for example 1:10, meaning that the display presents the image for one length of time and is dark for the other ten lengths of time.  The screen on which the image is presented is switchable, with the switching synchronized with the duty cycle so that when the image is being presented, the screen allows the image to pass onto the viewer, but when the image is not being presented, the screen is switched to a state in which ambient reflections are greatly reduced, for example by making the screen dark and highly light absorbent.), wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle (Fig. 6a-b. Col. 4, Line [12-26]-Jones discloses the screen on which the image is presented is switchable, with the switching synchronized with the duty cycle so that when the image is being presented, the screen allows the image to pass onto the viewer, but when the image is not being presented, the screen is switched to a state in which ambient reflections are greatly reduced, for example by making the screen dark and highly light absorbent.  Alternatively, a shutter or overlay having a light transmissive state and a light absorbent state is placed between the viewer and the screen, and similarly synchronized.  For a duty cycle of 1:10, ambient reflections will be reduced by a factor of about 10, while image brightness is not affected.  The duty cycle is preferably between 1:5 and 1:200.), wherein the states of the emission device emitting light at a high intensity coincide with the time periods during which the selective viewing device has a high transparency (Fig. 6a-b. Col. 6, Line [26-29]).
Jones in the embodiment of Fig. 6a-b fail to explicitly teach the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
However, Jones in the embodiment of Fig. 10a-b explicitly teaches the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time (Fig. 10a-b. Col. 7, Line [11-16]-Jones discloses over cell #51 is a shutter #53, which is switchable between a transparent state (shown) and an absorbent state (not shown).  When the light sources #52 are turned on, synchronizer switch #54 synchronizes the switching of shutter #53 so that it is in its transparent state, permitting a bright image to reach the viewer.  When the light sources #52 are off, synchronizer switch #54 switches shutter #53 to its dark state.  Fig. 10b shows a similar backlit liquid crystal display #50b (like numerals designating like parts), except that shutter #53b is a segmented one, with a segment corresponding to each light source #52.  Synchronizer switch #54 synchronizes the firing of each light source #52 and the switching of each segment of shutter #53b, so that the segment corresponding to each light source is transparent when that light source is on, and dark when that light source is off.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in the embodiment of Fig. 6a-b of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Jones in the embodiment of Fig. 10a-b of having wherein the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
Wherein having Jones`s display device wherein the system being adapted to synchronize the emission device and the selective viewing device so that the states of the emission device emitting light at a high- intensity value and the states of the panel of the selective viewing device of high transparency overlap in time.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones in the embodiment of Fig. 6a-b and Jones in the 
Although, Jones teaches a pulsed backlighting. Jones fail to explicitly teach wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles, wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a manner with a peak illuminance greater than 2000 lux.
However, Butzloff explicitly teaches wherein the selective viewing device has the form of spectacles (Fig. 13, #400 called a goggles. Paragraph [0055]-Butzloff discloses Fig. 13 illustrates a pair of goggles #400 to be worn on the face of a user for the purpose of providing a head's-up display (HUD) overlay onto the natural visual field observed through the substantially transparent screen #420.), with the panel being one or more of the glasses of the spectacles (Fig. 13. #420 called a screen. Paragraph [0055]-Butzloff discloses HUD goggle #400 can be configured to be worn on a human head, to send, transmit, or reflect light for omnidirectional observation by at least one eye.  Goggles #400, including screen #420, are typically made from moldable thermoplastic materials such as, without limitation, polycarbonate.  Screen #420 can have a partially reflective mirrored surface that is substantially transparent, and can provide nosepiece opening #490.  HUD goggles #400 may include projectors #402 and #404 to interact with the viewing surface of screen #420.), wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set (Fig. 13. Paragraph [0008]-Butzloff discloses the illuminator includes a wearable ocular device.  Embodiments of the wearable ocular device includes one of an eye mask, goggles, or a pair of glasses.  In yet other embodiments, the illuminator includes a handheld device.  Embodiments of the handheld device includes one of a phone, a tablet computer, or a laptop computer.  In still other embodiments, the illuminator includes a stand-alone device.  An embodiment of a stand-alone device includes at least one illumination panel.), with the screen being adapted to emit the light in a manner with a peak illuminance greater than 2000 lux (Fig. 13. Paragraph [0008]-Butzloff discloses the illuminator is configured to provide indirect light or diffuse light.  In yet another embodiment, the illuminator is configured to provide illuminance values from about 2,000 lux to about 30,000 lux, with a nominal indirect total combined light exposure of about 9000 lux.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Butzloff of having wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles, wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a manner with a peak illuminance greater than 2000 lux.
Wherein having Jones`s display device wherein the selective viewing device has the form of spectacles, with the panel being one or more of the glasses of the spectacles, wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Butzloff are display devices that uses projector. 

Regarding claim 2, Jones in view of Butzloff teaches system according to claim 1, Jones further teaches wherein the duty cycle of the emission device is less than or equal to 1/100, preferably less than or equal to 1/250 (Fig. 6a-b. Col. 4, Line [23-30]-Jones discloses for a duty cycle of 1:10, ambient reflections will be reduced by a factor of about 10, while image brightness is not affected.  The duty cycle is preferably between 1:5 and 1:200.  Cycle frequencies should be greater than the critical flicker frequency appropriate for a display's size and brightnes.  Generally, frequencies of at least 50 Hz, more preferably at least 60 Hz, are preferred.). 
 
Regarding claim 3, Jones in view of Butzloff teaches system according to claim 1, Although, Jones teaches a pulsed backlighting. Jones fail to explicitly teach wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux.
 However, Butzloff explicitly teaches wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set (Fig. 13. Paragraph [0008]-Butzloff discloses the illuminator includes a wearable ocular device.  Embodiments of the wearable ocular device includes one of an eye mask, goggles, or a pair of glasses.  In yet other embodiments, the illuminator includes a handheld device.  Embodiments of the handheld device includes one of a phone, a tablet computer, or a laptop computer.  In still other embodiments, the illuminator includes a stand-alone device.  An embodiment of a stand-alone device includes at least one illumination panel.), with the screen being adapted to emit the light in a pulsed manner with a peak (Fig. 13. Paragraph [0008]-Butzloff discloses the illuminator is configured to provide indirect light or diffuse light.  In yet another embodiment, the illuminator is configured to provide illuminance values from about 2,000 lux to about 30,000 lux, with a nominal indirect total combined light exposure of about 9000 lux.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Butzloff of having wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux.
Wherein having Jones`s display device wherein the emission device comprises a screen suitable for use as a computer screen, in a mobile phone, in a laptop computer, in a tablet computer, on a digital camera, in a navigation system and/or in a television set, with the screen being adapted to emit the light in a pulsed manner with a peak illuminance greater than 2000 lux, the peak illuminance being preferably greater than 5000 lux, yet more preferably greater than 30 000 lux, even more preferably greater than 100 000 lux, and most preferably greater than 500 000 lux.


Regarding claim 4, Jones in view of Butzloff teaches system according to claim 1, Jones in the embodiment of Fig. 10a-b further teaches the system being arranged so that the emission device synchronizes to the selective viewing device (Fig. 10a-b. Col. 7, Line [11-16]-Jones discloses over cell #51 is a shutter #53, which is switchable between a transparent state (shown) and an absorbent state (not shown).  When the light sources #52 are turned on, synchronizer switch #54 synchronizes the switching of shutter #53 so that it is in its transparent state, permitting a bright image to reach the viewer.  When the light sources #52 are off, synchronizer switch #54 switches shutter #53 to its dark state.  Fig. 10b shows a similar backlit liquid crystal display #50b (like numerals designating like parts), except that shutter #53b is a segmented one, with a segment corresponding to each light source #52.  Synchronizer switch #54 synchronizes the firing of each light source #52 and the switching of each segment of shutter #53b, so that the segment corresponding to each light source is transparent when that light source is on, and dark when that light source is off.).

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Butzloff (US 20180345034 A1), hereinafter referenced as Butzloff and in further view of HANABUSA (US 2014/0002664 A1), hereinafter referenced as HANABUSA.

Regarding claim 5, Jones in view of Butzloff teaches system according to claim 1, Jones in view of Butzloff fail to explicitly teach wherein the system synchronizes with an externally provided clock, preferably a radio time signal.  
However, HANABUSA explicitly teaches wherein the system synchronizes with an externally provided clock, preferably a radio time signal (Fig. 11. Paragraph [0049]- HANABUSA discloses HOST-CPU 205 controls the operations of the respective units based on a radio synchronizing signal "WSYNC" supplied from the radio communication unit #208.  The radio communication unit #208 is wirelessly connected with the corresponding radio communication units provided in the other ("n" units of) high-speed cameras and synchronized with them by means of the radio synchronous communication. Further in paragraph [0105]-HANABUSA discloses in the high-speed camera #101a, the radio communication unit #208a outputs the radio synchronizing signal "WSYNC", which is synchronized in phase (or coincident at the edge timing) with the radio synchronous communication performed by the radio communication units #208b, #208c of the high-speed cameras #101b, #101c.  The video synchronizing signal generating unit #210a generates the video synchronizing signals "VSYNC", "HSYNC", "VTRG" having a predetermined cycle and synchronized with the above radio synchronizing signal "WSYNC", wherein the video synchronizing signals are synchronized with those generated by the high-speed cameras #101b, #101c.  The image pickup unit #201a shoots a moving image synchronized with those to be shot by the other image pickup units #201b, #201c in accordance with the above video synchronizing signals "VSYNC", "HSYNC", "VTRG", and records the moving image in the memory #204a.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in view of Butzloff in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of 
Wherein having Jones`s display device wherein the system synchronizes with an externally provided clock, preferably a radio time signal.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and HANABUSA are display devices that uses projector. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and HANABUSA (US 2014/0002664 A1), paragraph [0014].

Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Patent No.: US 5,075,789 A), hereinafter referenced as Jones and in view of Butzloff (US 20180345034 A1), hereinafter referenced as Butzloff and in further view of Hoang (US 2016/0050736 A1), hereinafter referenced as Hoang and in further view of Lebens et al. (US 2013/0141635 A1), hereinafter referenced as Lebens.

Regarding claim 6, Jones in view of Butzloff teaches system according to claim 1, Jones in view of Butzloff fail to explicitly teach the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.
However, Hoang explicitly teaches the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device (Fig. 5. Paragraph [0009]-Hoang discloses a method of operating a lighting device includes selecting a range of illumination levels; projecting light from a light source of the lighting device; providing, by a sensor of the lighting device, illumination measurements based on ambient light detected by the sensor including at least a reflected portion of the projected light; and adjusting the projected light based on the provided illumination measurements to transition the projected light through a plurality of projected light levels until at least a new illumination measurement provided by the sensor is within the range of illumination levels. Further in paragraph [0026]-Hoang discloses a lighting device may be implemented to automatically adjust a projected light level based on ambient light detected at a sensor.  For example, in some embodiments, such a lighting device may include a controller configured to determine whether illumination measurements provided by the sensor are within a desired range of illumination levels.  If the illumination measurements are not within the desired range of illumination levels, the controller may adjust the projected light level of the lighting device through a plurality of intermediate projected light levels at a selected rate until the desired range of illumination levels is reached.  The detection and the adjustment processes may form a closed feedback loop to repeatedly detect the ambient light and adjust the projected light level of the lighting device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones in view of Butzloff in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Hoang of having wherein the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.
Wherein having Jones`s display device wherein the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Hoang are light source devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Hoang (US 2016/0050736 A1), paragraph [0027].
Jones and Butzloff in view of Hoang fail to explicitly teach wherein the system being arranged so that the peak intensity of the light which is emitted is preferably at least 3 times higher than the intensity of the surroundings of the emission device.  
However, Lebens explicitly teaches wherein the system being arranged so that the peak intensity of the light which is emitted is preferably at least 3 times higher than the intensity of the surroundings of the emission device (Fig. 1. Paragraph [0058]-Lebens discloses it is desired to have an average LED illumination intensity of at least ten times the ambient light.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones and Butzloff in view of Hoang in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Lebens of having wherein the system being arranged so that the peak intensity of the light which is emitted is preferably at least 3 times higher than the intensity of the surroundings of the emission device.
Wherein having Jones`s display device wherein the system being arranged so that the peak intensity of the light which is emitted is comparable to the intensity of the surroundings of the emission device and preferably at least 3 times higher than the intensity of the surroundings of the emission device.
The motivation behind the modification would have been to obtain a display device that enhances the optimization, and image quality, since both Jones and Lebens are light source devices. Please see Jones et al. (Patent No.: US 5,075,789 A), Col. 1, Line [38-43] and Lebens et al. (US 2013/0141635 A1), paragraph [0058].

Regarding claim 7, Jones and Butzloff in view of Hoang and in further view of Lebens teaches system according to claim 6, Jones and Butzloff in view of Lebens fail to explicitly teach further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.
However, Hoang explicitly teaches further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device (Fig. 3, #118 called a sensor. Paragraph [0035]-Hoang discloses the sensor #118 may detect light (e.g., optionally filtered by filter #122) and provide signals (e.g., voltages and/or currents) in response thereto.  For example, in some embodiments, such signals may correspond to illumination measurements based on the intensity (e.g., luminous flux in the case of visible light filtered by filter #122, or radiant flux in the case of unfiltered light) of ambient light detected by the sensor #118.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Jones and Butzloff in view of Hoang and in further view of Lebens in the embodiment of having a system for displaying information to a user, comprising: an emission device arranged to emit light so as to display information to a user, the emission device being adapted to emit the light in a pulsed manner so that the intensity of the light varies between a high value and a low value, a selective viewing device comprising a panel, the panel being adapted so that the user can view the light which is emitted by the emission device through that panel so as to visually perceive the information being displayed, the panel having a variable transparency which can be varied between a state of high transparency and a state of low transparency, the emission device being adapted so that the light is emitted in a pulsed manner with a duty cycle of less than or equal to 1/20, wherein the panel of the selective viewing device is adapted to operate at essentially the same duty cycle, with the teachings of Hoang of having wherein further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.
Wherein having Jones`s display device wherein further comprising at least one brightness sensor for sensing the intensity of the surroundings of the emission device.



 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Doar et al.  (Patent No.: US 8,933,916 B1)- Devices such as electronic book readers, televisions, and so forth may use reflective display technologies.  Described herein are devices and methods for ambient light sensing for use in conjunction with displays.  A light guide panel is coupled to a light sensor to measure ambient light impinging on the light guide panel.  Where the display is reflective, the light guide panel may be configured to provide for illumination of the display....  ...... (Fig. 1. Abstract). 
(b)	Devyver et al. (Patent No.: US 9,622,326 B1)- Systems and methods are provided for determining a light intensity level of emitted light from an illuminator of a display device and the ambient light surrounding the display device such that, for example, the display device may compensate for performance variations of the illuminator over time.  ........... (Fig. 1. Abstract). 
(c)	Bonnier et al. (US 2017/0229059 A1)- An electronic device may be provided with a display mounted in a housing.  Color ambient light sensors may make measurements of ambient light intensity and color through windows in an inactive border region of the display or other portions of the device.  The electronic device may process the ambient light measurements based on ambient light information from the ambient light sensors and based on information from additional sensors such as an image sensor, a force sensor, a capacitive touch sensor, a proximity sensor, an orientation sensor, and other devices.....  ...... (Fig. 6. Abstract). 
(d)	Yoshioka et al. (US 2015/0362772 A1)- A display device having a simple circuit configuration and capable of lowering power consumption, and a drive method for the display device are provided.  Rectangular wave voltage which changes between positive voltage V11 and 0 volt in cycle which is two times of cycle during which an optical state of an optical layer is changed is applied to an opposite electrode of a screen in a reverse mode......  ...... (Fig. 1. Abstract).
(e)	Garner et al. (US 2007/0091432 A1)- projection system 20 blends display brightness levels across the screen for enhanced viewing.  In other embodiments, projection system 20 may perform less than each of these aforementioned functions or may perform additional functions.;.... ...... (Fig. 1. Paragraph [0022]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628